                                                                                                      FILED
                                                                                             2019 Feb-27 AM 10:38
                                                                                             U.S. DISTRICT COURT
                                                                                                 N.D. OF ALABAMA


                       UNITED STATES DISTRICT COUR
                  FOR THE NORTHERN DISTRICT OF ALABAMA
                            SOUTHERN DIVISION

PHILIP BOLER,                )
                             )
     Plaintiff,              )
                             )
v.                           )                          Case No.: 2:17-cv-0303-JEO
                             )
BANK OF AMERICA, NA; and     )
SPECILALIZED LOAN SERVICING, )
LLC,                         )
                             )
     Defendants.             )


                                MEMORANDUM OPINION

          This action arises out of the servicing of Plaintiff Philip Boler’s mortgage

loan by Defendants Bank of America NA (“BANA”) and Specialized Loan

Servicing, LLC (“SLS”). The only remaining claims 1 before the court 2 are for

alleged violations of the Real Estate Settlement Procedures Act (“RESPA”), 12

U.S.C. § 1201, et seq. Both Defendants filed motions for summary judgment on

the remaining claims against them. (Docs. 59 & 62). 3 The motions have been


1
    The court dismissed all other claims in the complaint. (Doc. 40).
2
  The parties have consented to the exercise of dispositive jurisdiction by a magistrate judge
pursuant to 28 U.S.C. § 636(c). (Doc. 16).
3
  All evidentiary citations refer to the document and page number provided by CM/ECF, the
court’s electronic document filing system, except for citations to depositions, which refer to the
page number provided on the deposition transcript, and citations to affidavits, which refer to the
paragraph number provided by the affidavit.
fully briefed (docs. 59, 62-64, 67-68, 73, 76), and are now ripe for decision. For

the following reasons, both motions are due to be granted and this case dismissed

with prejudice.

I. STATEMENT OF RELEVANT FACTS 4

       Plaintiff moved to Birmingham in approximately 1997 and was employed by

AmSouth Bank, first in collections and then as a financial sales representative.

(Doc. 62-2 (“Boler Dep.”) at 21-24). As a financial sales representative, Plaintiff

opened checking and saving accounts, consumer and commercial loans, 5 CDs,

money market accounts, and the like. (Id. at 25). He also facilitated mortgage

applications. (Id. at 29). He remained at AmSouth until 2002 when he took a

comparable position at Compass Bank in financial sales. (Id. at 26-27). Plaintiff

remains employed at Compass Bank as a financial sales representative with the

same general responsibilities. (Id. at 28).

       A. The 1st Avenue Property and Mortgage Loan

       In 2004, Plaintiff purchased property located at 1521 1st Avenue West in

Birmingham, Alabama, for $1,000. 6 (Id. at 50-52; Doc. 59-11 (“Loan App.”) at 1).


4
 These are the “facts” for summary judgment purposes only. They may not be the actual facts.
See Cox v. Adm’r U.S. Steel & Carnegie Pension Fund, 17 F.3d 1386, 1400 (11th Cir. 1994).
5
  Plaintiff was not involved in the underwriting of the loans. He facilitated the application
process. (Boler Dep. at 27-28).
6
  It is unclear from the evidence where Plaintiff lived at the time he purchased the 1st Avenue
property. Plaintiff testified he has lived at a Daniel Circle address since approximately 2007 or
                                               2
Three years later, in 2007, Plaintiff applied for a mortgage loan for $50,000 7 on the

1st Avenue property. (Loan App.). The loan application contains a section asking

how the “property will be” used and gives three choices for the applicant to select:

primary residence, secondary residence or investment. (Id. at 1). The box next to

“investment” is marked on the application. (Id.). The “purpose of the refinance” is

stated as “home improvement.”             (Id.).    The acknowledgment and agreement

section states “this property will be occupied as indicated in this application” and

that the information provided is true and correct. . . .” (Id. at 3). Additionally, the

mortgage documents contain a 1-4 Family Rider, also entitled “Assignment of

Rents,” which is primarily used when a borrower purchases rental property and

permits the lender to collect rent from the property if the borrower defaults on the

loan.8 (Doc. 59-12 at 18-19).

        At the time he applied for the loan, Plaintiff owned at least three other

properties.    Plaintiff’s primary residence was located at 900 Daniel Circle in

Birmingham, Alabama. (Boler Dep. at 40; Doc. 59-3 at 3). He also owned

property located at 2926 Avenue V in Birmingham, Alabama, and 1562 Gary

2008, (Boler Dep. at 40), and the loan application, dated January 30, 2007, lists Plaintiff’s
address as 900 Daniel Circle, (Loan App. at 1). Before Daniel Circle, Plaintiff testified he lived
at 1226 Wentworth Road, presumably in Birmingham, Alabama. (Boler Dep. at 41).
7
 Although the mortgage was for $50,000, the loan documents indicate that Plaintiff received
$46,369.32 because $3,630.68 went toward closing costs and other items. (Loan App. at 3).
8
  See “What is a Mortgage Rider?” https://homeguides.sfgate.com/mortgage-rider-8922.html
(June 23, 2018).
                                                3
Avenue in Fairfield, Alabama. (Boler Dep. at 41-44; Doc. 59-3 at 3). Plaintiff

rented the Avenue V property and the Gary Avenue property is a commercial

building he uses for storage.9 (Boler Dep. at 42-44). Regarding the 1st Avenue

property, Plaintiff testified at his deposition that his plan was to renovate the 1st

Avenue property and move into it because it was bigger than his residence on

Daniel Circle. (Boler Dep. at 46). He then planned to rent the Daniel Circle

property. (Id.).

          Plaintiff used a portion of the loan funds to update the 1st Avenue property.

Plaintiff testified he spent approximately $14,55010 in 2007 to make improvements

such as replacing the windows and siding, replaced about half the roof shingles and

some of the decking, replaced the hot water tank, and renovated the bathroom. (Id.

at 73-83). He also purchased light fixtures and hardwood flooring, but he never

installed the flooring. (Id. at 78-81). Plaintiff also used a portion of the loan funds

“to consolidate some of [his] debt.”               (Id. at 84).     Specifically, Plaintiff used

$21,000 to $22,000 to consolidate or pay off other debts. (Id. at 85).



9
    Boler planned on renovating the building and renting it, but he did not. (Boler Dep. at 44).
10
   Boler’s testimony is vague and full of approximations as to how much of the loan proceeds he
spent on renovations to the property. (Boler Dep. at 73-83). There is no evidence in the form of
receipts. Defense counsel characterized the total as “less than $20,000” on the renovations and
Boler agreed. (Id. at 82-83). If the maximum amount Plaintiff testified to spending on each item
is added, the total amounts to $14,550. (Id. at 73-83) ($1,600 on windows, $2,300 on siding, less
than $5,000 on roofing, $2,800 on the bathroom, $2,000 on hardwood floors, $250 on the hot
water tank, and $600 on light fixtures).
                                                   4
      It is unclear where the remaining loan funds were spent. Plaintiff testified

he “was using that to finish other stuff that came up” on the house, and he did

some minor work in 2008 like installing molding, trim, and new doors, but stated

that by 2009 he was not doing any real work on the house. (Id. at 86-90). In 2009,

2010 and 2011, Plaintiff visited the property once or twice every two weeks for

two hours a visit “at the most” when he would do “little stuff” like “cut the grass,

piddle around . . . .” (Id. at 90-92).

      In September 2011, the property was condemned by the City of

Birmingham. (Doc. 59-13 at 6). The City put a condemnation notice, printed on

colored paper, on the front door of the property. (Id.). The condemnation sign

stated the City deemed the property “unsafe” and the City prohibited its use or

occupancy as of September 27, 2011. (Id.).

      B. Vandalism of the 1st Avenue House and the Insurance Claim

      Eight months after the house was condemned, on May 20, 2012, Plaintiff

discovered the property had been vandalized. (Boler Dep. at 103-04). Plaintiff

testified that he went to the property to cut the grass and discovered the windows,

hot water tank, and AC unit were stolen, as well as the copper wiring. (Id. at 103).

Plaintiff called the police and filed a police report regarding the vandalism. (Id. at

105-06). Although Plaintiff testified that he told the officer everything that was

stolen from the property, the only thing listed in the report is damage to three

                                          5
exterior windows, valued at $80.00, and also that “[t]he inside of the house appears

to have been vandalized.” (Do. 59-14 at 1-2). The police report notes the fact that

the house had been condemned as of September 27, 2011. (Id. at 2). Plaintiff

signed the police report affirming the information contained therein was correct to

the best of his knowledge. (Id.).

       Plaintiff then submitted a property insurance claim under a lender-placed

insurance policy. (Boler Dep. at 118-19, 123-24). Plaintiff did not inform the

insurance company that the property had been condemned eight months earlier.

(Id. at 131). After a review of the property, the insurance adjustor estimated the

total cost of repair at $12,252.50. (Doc. 59-5 at 11). After this amount was

reduced for depreciation and Plaintiff’s deductible, the total payment amount was

$7,482.36. (Id.). The insurance company sent a check to SLS for $7,482.36 on

June 22, 2012. (Doc. 59-5 at 21; Doc. 59-15).

       In early July 2012, Plaintiff called SLS and requested payment of $11,00011

in insurance proceeds. (Boler Dep. at 134). Pursuant to the mortgage, SLS

requested information from Plaintiff before it would release the funds, including a

signed contractor’s bid for the work to be performed. (Id. at 134-36; Doc. 59-16).

Plaintiff did not send SLS anything in response, but instead retained an attorney in

connection with the claims funds. (Boler Dep. at 137-38). Plaintiff’s attorney sent

11
   Plaintiff conceded at his deposition that this amount was incorrect and the amount of the
proceeds was actually $7,482.36. (Boler Dep. at 134).
                                             6
requests on his behalf throughout late 2012 and early 2013, but Plaintiff did not

provide any of the documents required to release the funds. (Id. at 135-53). In

April 2013, his attorney directed SLS to apply the claim funds to Plaintiff’s unpaid

principal balance; however, on December 4, 2014, Plaintiff requested SLS reverse

this action and disburse the funds directly to him so he could complete repairs to

his property.       (Id. at 152-53; Doc. 59-17 at 10; Doc. 59-5 at 24).        Plaintiff

ultimately provided the contractor’s bid in January 2015, and SLS mailed Plaintiff

a check for $7,482.36, the full amount of the insurance proceeds, on April 22,

2015. (Boler Dep. at 153-55; Doc. 59-19 at 1).

          After receipt of the insurance proceeds, Plaintiff did not perform any repairs

to the 1st Avenue property. Instead, Plaintiff testified that the contractor wanted

more money than originally quoted. (Boler Dep. at 164-65). Plaintiff decided to

hold the check until he could “come up with more money” to complete the repairs.

(Id. at 165).

          C. Demolition of the 1st Avenue House and Insurance Claim

          On November 6, 2014, over three years after condemning the property, the

City of Birmingham sent Plaintiff a letter to Plaintiff’s home address 12 stating that

it found the 1st Avenue house “to be unsafe or in a dangerous condition to the



12
     The home address is the Daniel Circle address.

                                                 7
extent that it is a public nuisance.”13 (Doc. 59-5 at 26). The letter informed

Plaintiff that he needed to repair the building or have it demolished and if he did

not the City would schedule demolition on December 9, 2014. (Id.). It also

informed Plaintiff of his rights to a hearing. (Id.). On December 9, 2014, the City

of Birmingham sent another letter to Plaintiff’s home address advising him that it

planned to demolish the 1st Avenue home. 14 (Doc. 59-20 at 1).

       The City sent another notice to Plaintiff eight months later, on July 31, 2015,

stating that demolition bids were now being processed and any and all property

needed to be removed. 15 (Doc. 59-5 at 29; Doc. 59-21 at 2). Upon receipt of this

notice, Plaintiff went to the City and asked for all the documentation it had in its

file. (Boler Dep. at 165-68). Plaintiff told the person at the City that he did not

want his property demolished and she told him that he needed to speak to his

lender. (Id.). Plaintiff, however, did not do anything to resolve the issues with the

property and stop the demolition. (Id. at 169-70). A demolition permit was issued

on November 12, 2015, and the house on the property was demolished shortly

thereafter. (Doc. 59-22 at 1).


13
   Plaintiff testified he did not recall receiving this letter. (Boler Dep. at 159). The letter
indicates it was sent via certified mail. (Doc. 59-5 at 26).
14
   Plaintiff testified he did not receive the December 9, 2014 letter. (Boler Dep. at 162-63). The
letter indicates it was sent via certified mail. (Doc. 59-5 at 27; Doc. 59-20).
15
  Plaintiff admits he received the July 31, 2015 notice regarding demolition, but did nothing to
prevent its occurrence. (Boler Dep. at 163-64, 167; Doc. 59-5 at 28; Doc. 59-21 at 1).
                                                8
       On November 16, 2015, four days after the demolition, Plaintiff submitted

an insurance claim for the property and identified the cause of loss as “Mysterious

Disappearance.” (Boler Dep. at 233; Doc. 59-23 at 1).                Plaintiff testified that he

“didn’t know where the house – the house was gone.” (Boler Dep. at 233). Even

though he acknowledged receipt of communications from the City about

demolition, he did not think the house had been demolished. (Id. at 233-34). The

claim was denied because the City’s demolition was not a covered loss. (Id. at

234; Doc. 59-24).

       D. Plaintiff’s Letters to SLS

       On May 27, 2015, Plaintiff mailed thirteen (13) separate letters16 to SLS via

certified mail. (Boler Dep. at 93-95). The letters asked SLS to provide him with a

variety of information, including, but not limited to, a payoff statement, loan

transaction history, property inspection fees, loss mitigation options, loss

mitigation applications, the pooling and servicing agreement, a reinstatement

quote, whether SLS would foreclose, and why SLS held the insurance proceeds.

(Docs. 59-25 – 59-37). Then, on July 29, 2015, Plaintiff mailed fifteen (15) more

letters to SLS. (Doc. 59-46). Thirteen of the fifteen letters were identical to the

letters dated May 27, 2015. (See id.). The two new letters disputed how SLS

16
   Plaintiff testified his attorney helped draft the letters he sent to SLS. (Boler Dep. at 94). He
testified that he made the decision to send the letters separately because he had not been able to
get a clear response from SLS when he called. (Id. at 94-95).

                                                9
handled the insurance proceeds. (Id.). SLS transferred the servicing of the loan to

BANA effective December 16, 2015. (Doc. 59-50).

          Plaintiff continued to mail letters to SLS after the transfer. Plaintiff sent a

letter to SLS on March 8, 2016, inquiring as to whether SLS force placed insurance

on his property and information related to that insurance. (Doc. 59-51). Plaintiff

mailed two additional letters to SLS on June 10, 2016; one asked for information

about communications between SLS and the City of Birmingham and the other

asserted SLS’s statements to the City of Birmingham were in error.17 (Doc. 59-

53).

          E. Plaintiff’s Letters to BANA

          Plaintiff sent his first two letters to BANA on March 8, 2016. 18 (Docs. 62-

10 & 62-11). The first letter requested a copy of his servicing file and the second

requested information regarding force-placed insurance and demanded BANA

refund the cost, fix his credit reporting and his account balance. (Id.). Plaintiff

sent two additional letters to BANA on June 10, 2016. (Doc. 62-22 & Doc. 62-

23). The first was a copy of the demolition report that BANA requested. (Doc.

62-22). The second letter acknowledged receipt of BANA’s servicing file and

requested explanations related to property inspections, boarding and yard

17
     Plaintiff resent both letters to SLS on August 2, 2016, but to a different address. (Doc. 59-55).
18
  As with the letters sent to SLS, Plaintiff testified his attorney wrote the letters, he signed them
and mailed them. (Boler Dep. at 255).
                                                   10
maintenance. (Doc. 62-23). Plaintiff’s loan was transferred back to SLS on

December 16, 2016. (Doc. 62-26).

II. SUMMARY JUDGMENT STANDARD

      Under Federal Rule of Civil Procedure 56(c), summary judgment is proper

“if the pleading depositions, answers to interrogatories, and admissions on file

together with the affidavits, if any, show that there is no genuine issue as to any

material fact and that the moving party is entitled to judgment as a matter of law.”

Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). The party seeking summary

judgment bears the initial burden of informing the court of the basis for its motion

and identifying the portions of the pleadings or filings which it believes

demonstrate the absence of a genuine issue of material fact. Id at 323. Once the

movant has met its initial burden, the non-moving party must go beyond the

pleading and by his own affidavits, or by the depositions, answers to

interrogatories, and admissions on file, designate specific facts showing that there

is a genuine issue suitable for trial. See id. at 324; see also Fed. R. Civ. Pro. 56(e).

      Substantive law identifies which facts are material and which are irrelevant.

See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). All reasonable

doubts about the facts and all justifiable inferences must be resolved in favor of the

non-movant. See Fitzpatrick v. City of Atlanta, 2 F.3d 1112, 1115 (11th Cir.

1993). A dispute is genuine “if the evidence is such that a reasonable jury could

                                           11
return a verdict for the nonmoving party.” Anderson, 477 U.S. at 248. If the

evidence is merely colorable, or is not significantly probative, summary judgment

may be granted. See id. at 249.

III. DISCUSSION

        Defendants argue that summary judgment is proper because RESPA does

not apply to the loan at issue. (Doc. 59 at 18-21; Doc. 62 at 13-14; Doc. 73 at 6-

10; Doc. 76 at 2-8). Specifically, Defendants contend that because the undisputed

facts establish that the loan was primarily for investment purposes, it is not covered

under RESPA. 19 (Id.). Plaintiff disagrees and argues that at the time he applied for

the loan, he intended to renovate the property, move into it, and rent the Daniel

Circle property. (Doc. 63 at 19-22; Doc. 67 at 22-27). As such, he contends the

loan was for personal purposes and, as such, covered by RESPA.

        Where there is a dispute as to the type of loan transaction, the burden is on

plaintiff to show that the loan in question was obtained for personal, as opposed to

business, purposes. See, e.g., Hinchliffe v. Option One Mortg. Corp., 2009 WL

1708007, at *3 (E.D. Pa. June 16, 2009) (“[Plaintiff] has the burden of evidencing

his intent and showing that the loan was entered into primarily for personal

purposes, as opposed to financing his businesses.”); see also Macheda v.

Household Fin. Realty Corp. of N.Y., 2009 WL 113474, at *5 (N.D.N.J. Jan. 15,

19
   Defendants raise other grounds in support of their motions for summary judgment. However, because this issues
is dispositive of Plaintiff’s claims, the court pretermits further discussion of those defenses.
                                                       12
2009) (“When there is a dispute between parties as to the type of transaction, ‘[t]he

plaintiff has the burden of showing that the disputed transaction was a consumer

credit transaction, not a business transaction.’” (quoting Searles v. Clarion Mortg.

Co., 1987 WL 61932, at *3 (E.D. Pa. Dec. 7, 1987))).

       Congress enacted RESPA to protect consumers from abusive practices in

mortgage closings. It is to be construed “liberally in order to best serve Congress’s

intent.” Ranger v. Wells Fargo Bank N.A., __ F. App’x __, 2018 WL 6523213

(11th Cir. Dec. 11, 2018) (quoting Renfroe v. Nationstar Mortg., LLC, 822 F.3d

1241, 1244 (11th Cir. 2016)).             However, RESPA does not “apply to credit

transactions involving extensions of credit . . . primarily for business, commercial,

or agricultural purposes . . . .” 12 U.S.C. § 2606(a). 20 The court must, therefore,

decide the primary purpose of the loan to ensure that RESPA applies. The binding

law in this Circuit instructs the court to examine the transaction as a whole and the

purpose for which the credit was extended in determining whether a transaction is



20
   This language contained in RESPA is identical to the language in the Truth in Lending Act
(“TILA”). See 15 U.S.C. § 1603(1). Congress explicitly instructed that implementing
regulations ensure that the language in both statutes is treated identically, 12 U.S.C. § 2606(b);
24 C.F.R. § 3500.5(b)(2), and courts cite TILA and RESPA cases interchangeably with regard to
this language. Additionally, the Fair Debt Collection Practices Act (“FDCPA”) defines a “debt”
as an obligation “to pay money arising out of a transaction in which the money, property,
insurance, or services which are the subject of the transaction are primarily for personal, family,
or household purposes . . . .” 15 U.S.C. § 1692(a)(5). Because of the lack of case law in this
area, courts refer to FDCPA cases when analyzing this RESPA language. The court follows suit
and uses relevant RESPA, TILA and FDCPA cases in its analysis.

                                                13
primarily consumer 21 or commercial in nature. Tower v. Moss, 625 F.2d 1161,

1166 (5th Cir.1980)22 (“the nature of the credit transaction is ultimately determined

by the entire surrounding factual circumstances”); Poe v. First Nat’l. Bank of

DeKalb County, 597 F.2d 895, 896 (5th Cir. 1979) (“The courts will look to the

purpose of the loan to determine whether it is covered by [TILA]”). Other courts

follow suit and “look at the entire transaction and surrounding circumstances to

determine a borrower’s primary motive.” Krishtul v. VSLP United, LLC, 2014 WL

940941, at *9 (E.D.N.Y. March 11, 2014) (quoting Mauro v. Countrywide Home

Loans, Inc., 727 F. Supp. 2d 145, 153 (E.D.N.Y. 2010); see also Shames–Yeakel v.

Citizens Fin. Bank, 677 F. Supp. 2d 994, 1002 (N.D. Ill. 2009) (“In determining

whether a particular transaction had a primarily consumer or business nature . . . ,

courts look to the entire surrounding factual circumstances.”); Hinchliffe, 2009 WL

1708007, at *3 (“In order to determine whether the loan was primarily personal or

commercial in nature, we must look at the entire transaction and determine the

borrower’s primary motive for seeking the loan.” (citation omitted)); Macheda,

2009 WL 113474, at *5. “A court must look not at how a loan is eventually used

but, rather, at the purpose of a loan . . . .” Smith v. Russellville Prod. Credit Ass’n,



21
  Consumer credit is secured for “personal, family, or household purposes.” See 12 C.F.R. §
226.2(a)(12).
22
  Decisions of the old Fifth Circuit are binding precedent in this circuit. See Bonner v. City of
Prichard, 661 F.2d 1206, 1209–11 (11th Cir.1981) (en banc).
                                               14
777 F.2d 1544, 1549 (11th Cir. 1985) (citing Poe, 597 F.2d at 896) (emphasis

omitted).

      The court stresses that the issue is not whether the purpose of a transaction is

“either business or personal,” but whether it is “primarily consumer or

commercial.” Tower, 625 F.2d at 1166 (emphasis added). Certainly a transaction

may have mixed purposes, i.e., both personal and business, but “the mere fact that

the transaction has some personal purpose does not automatically render it subject

to the provisions” of the Act. Gombosi v. Carteret Mortg.Corp., 894 F. Supp. 176,

180 (E.D. Pa. 1995) (“a reasonable jury could [not] conclude that the purpose of

the [loan] was primarily personal [but i]nstead, the undisputed facts indicate that

the primary purpose of the . . . loan was a business purpose.”); see also Bokros v.

Assocs. Finance, Inc., 607 F. Supp. 869, 871-72 (N.D. Ill. 1984) (court found

TILA inapplicable as a matter of law as the primary purpose of the loan was

business or commercial even though the plaintiff used almost half of the proceeds

to retire an existing residential mortgage, because over half of the proceeds were

used to buy a truck for his business).

      In the instant case, the totality of the circumstances establishes the loan was

primarily for investment or commercial purposes. Significantly, the loan

documents themselves evidence the investment purpose of the loan. The signed

loan application clearly checks the box indicating that the “property will be” an

                                         15
“investment” property.               (Doc. 59-11 at 1).              Further, the mortgage documents

include a 1-4 Family Rider, entitled “Assignment of Rents”, which is primarily

used when a borrower purchases rental property and permits the lender to collect

rent from the property if the borrower defaults on the loan. (Doc. 59-12 at 18-19).

The investment designation on the loan application and the assignment of rents

rider in the mortgage document weigh heavily in favor of a finding that the

primary purpose of the loan was commercial. 23                              See Daniels v. SCME Mortg.

Bankers, Inc., 680 F. Supp. 2d 1126, 1131 (C.D. Cal. 2010) (the designation on the

lending documents as an “investment” property was a “significant deficiency” to

Plaintiff’s claim that the loan was for personal purposes).

         Additionally, although Plaintiff testified that it was always his intent to

renovate the 1st Avenue property and move into it once renovated, (Boler Dep. at

46), this testimony is insufficient to create a genuine issue of material fact as to the

primary purpose of the loan because his contemporaneous actions, or lack thereof,

clearly contradict this testimony. See Johnson v. Niehus, 491 F. App’x 945, 951

(11th Cir. 2012) (explaining that a district court is not obliged to credit the non-

movant’s self-serving evidence “which is blatantly contracted by the . . . record . . .

[and] that no fair-minded jury could return a verdict for [the non-movant]”); Vicks

v. Knight, 380 F. App’x 847, 852 (11th Cir. 2010) (explaining that summary
23
   This is particularly true in this case where right above the borrower’s signature, the loan application provides that
the borrower “understand[s] that it is a Federal Crime … to knowingly make any false statements concerning any of
the above facts … under Title 18, United States Code, Section 1001, et seq.” (Doc. 59-11 at 4).
                                                          16
judgment was appropriately granted because “a reasonable factfinder could not

believe” the non-movant’s assertions because they were “contradicted by all of the

relevant evidence, with the exception of the [non-movant’s] own affidavit”).

Plaintiff bought the property in 2004 for $1,000 and owned it for approximately

three years before he applied for the loan. (Id. at 51-52; Doc. 59-11 at 1). Once he

received the loan, he used approximately $21,000 to $22,000 on old debts and

spent approximately $14,550 on renovations to the 1st Avenue property. (Boler

Dep. at 73-85). By the end of 2008, however, Plaintiff was not doing any work on

the house and in 2009, 2010 and 2011, Plaintiff visited the property once or twice

every two weeks for at most two hours and would do “little stuff” like “cut the

grass, piddle around . . . .” (Id. at 90-92). The house was in such bad disrepair by

September 2011, the property was condemned by the City of Birmingham. (Doc.

59-13 at 6). Notwithstanding the condemnation notice, Plaintiff did nothing to

repair or reverse the City’s condemnation for over four years24 and the property

was eventually demolished on or about November 12, 2015. (Doc. 59-22 at 1). In

sum, the undisputed facts reveal no real effort on the part of Boler to improve the

house to such a condition where he could live there as his permanent residence.




24
   The court notes that while the home was condemned, but before it was demolished, Plaintiff
received over $7,000 in insurance proceeds, but he did not use any of the funds toward the
property. (Boler Dep. at 164-65).
                                             17
       Plaintiff’s reliance on Friedman v. Maspeth Fed. Loan & Sav. Ass’n, 30 F.

Supp. 3d 183 (E.D.N.Y. 2014) is inapposite. In Friedman, the plaintiff purchased

a single-family house for the purpose of allowing his daughter, son-in-law, and

their children to live there. Id. at 187. On deciding a motion to dismiss, the district

court concluded the plaintiff sufficiently alleged that the mortgage at issue was for

family purposes because: (1) the plaintiff’s primary occupation was not closely

related to the acquisition; (2) other properties he owned were not business

properties; (3) he was not heavily involved in the maintenance of the property

while his daughter lived there; (4) he did not receive any income from the

property; and (5) the size of the loan was appropriate for the property. 25 Id. at 191.

The court disregarded the notation on the loan application that the property was an



25
  The court applied the following five factors in making this determination, known as the
Regulation Z factors:

       A. The relationship of the borrower’s primary occupation to the acquisition. The
       more closely related, the more likely it is to be business purpose.

       B. The degree to which the borrower will personally manage the acquisition. The
       more personal involvement there is, the more likely it is to be business purpose.

       C. The ratio of income from the acquisition to the total income of the borrower.
       The higher the ratio, the more likely it is to be business purpose.

       D. The size of the transaction. The larger the transaction, the more likely it is to
       be business purpose.

       E. The borrower’s statement of purpose for the loan.

Friedman, 30 F. Supp. 3d at 190 (citing 12 C.F.R. § 226.3, Supp. I, Cmt. (3)(i)(A)-(E); Mauro,
727 F. Supp. 2d at 153; 54 A.L.R. Fed. 491 (1981)).
                                               18
investment because, under the circumstances, it was the most reasonable choice on

the application because he did not intend the property to be his primary or

secondary residence – the only other choices on the application. 26 Id. at 193.

            The facts of this case are easily distinguishable from those in Friedman.

First, no one ever lived in the property from the time Plaintiff purchased it in 2004

until the time it was demolished in 2015. As discussed above, Plaintiff’s actions

with regard to the property certainly do not evidence any real prospect of him or

anyone else ever occupying the property as a residence. Second, Plaintiff owned

two other rental properties during the same time period and derived income from at

least one of them. Plaintiff personally handled all the renovations as well as the

26
     Specifically, the court stated:

            Plaintiff did indicate on the loan application that the property was purchased as an “investment”
            .… But the loan application provides only three options to select for the purpose of the purchase:
            “primary residence”; “secondary residence”; and “investment”. It was not his primary or
            secondary residence since he maintains that he intended to purchase the home for his children to
            live in without paying rent, not to make a profit…. Of the three available options, it was
            appropriate to select “investment” because he did not intend to reside there…. Under the
            circumstances, his understanding does not appear unreasonable. It is the statutory definition of
            what is residential or investment property that counts, not the selection on a limited form provided
            by the seller. This was, for statutory purposes, a residential mortgage.

            In this case, plaintiff’s daughter lives in a separate home adjoining plaintiff's. She has received
            substantial financial assistance. Plaintiff may have many personal reasons for wishing to provide
            nearby housing for his children. The arrangement is conducive to maintaining a close-knit
            familial relationship with his children and grandchildren, and it may address a concern for his own
            care as he ages and may require assistance from younger generations. In many communities,
            extended families play a critical role in ensuring a stable and vibrant environment. …

            The fact that plaintiff has the means to buy a home for his child without seeking a profit from the
            purchase should not bar him from seeking relief under a federal statute designed to protect
            homeowners from abusive business practices.

            Plaintiff sufficiently pleads that the loan was obtained for consumer—that is, personal, family, or
            household—purposes.

Friedman, 30 F. Supp. 3d at 193 (record citations omitted).
                                                            19
maintenance to the property before it was demolished. Simply put, the evidence

clearly shows that the primary purpose of the loan was not primarily consumer, but

in fact was primarily commercial.

IV. CONCLUSION

      Because the court concludes Plaintiff’s loan is not covered by RESPA,

Defendants’ motions for summary judgment (docs. 59 & 62) are due to be

GRANTED. The court’s ruling as to the character of Plaintiff’s loan disposes of

this case in its entirety. Thus, the other arguments raised by the parties’ summary

judgment motions are not addressed. A separate order will be entered.

      DATED this 27th day of February, 2019.



                                      _________________________________
                                      JOHN E. OTT
                                      Chief United States Magistrate Judge




                                        20
